
	
		I
		111th CONGRESS
		2d Session
		H. R. 6488
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2010
			Mr. Davis of Illinois
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to coordinate
		  the reduction in the American Opportunity Tax Credit with Federal Pell Grants,
		  to the extent such grants are attributable to expenses not eligible for such
		  credit.
	
	
		1.American Opportunity Tax
			 Credit coordination with Pell grants
			(a)In
			 generalSubsection (i) of
			 section 25A of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
				
					(8)Coordination
				with Pell Grants not used for qualified tuition and related
				expensesFor purposes of this
				subsection, any amount determined with respect to an individual under
				subsection (g)(2) which is attributable to a Federal Pell Grant under section
				401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) shall be reduced (but
				not below zero) by the amount of expenses (other than qualified tuition and
				related expenses) which are taken into account in determining the cost of
				attendance (as defined in section 472 of the Higher Education Act of 1965, as
				in effect on the date of the enactment of this paragraph) of such individual at
				an eligible educational institution for the academic period for which the
				credit under this section is being
				determined.
					.
			(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			2.Expansion of Pell
			 Grant exclusion from gross income
			(a)In
			 generalParagraph (1) of
			 section 117(b) of the Internal Revenue Code of 1986 is amended—
				(1)by striking the
			 period at the end and inserting , or,
				(2)by striking
			 received by an individual as a scholarship and inserting the
			 following:
					
						received by an
			 individual—(A)as a
				scholarship
						,
				and
				(3)by adding at the
			 end the following new subparagraph:
					
						(B)as a Federal Pell Grant under section 401
				of the Higher Education Act of 1965 (20 U.S.C.
				1070a).
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
